In appellant's motion he criticises the statement of State witness Stratton who swore that he "was working there at the place where the appellant lived." The record supports this statement.
Complaint is made of failure to charge the jury on circumstantial evidence. Stratton swore that appellant took him in the barn, showed him the still, showed him how it worked and everything about it, and that appellant said it was his still. In addition to this when the place was raided in the night time and the still was found in operation in appellant's barn, or in a barn 125 yards from appellant's residence, it was in testimony that the raiding party saw three persons at the barn, saw one of them go to the residence with a lantern, and that when they went into the barn they found there two negroes, and that they started to the residence and met appellant coming toward the barn with a lantern in his hand, he being fully dressed and having on gum boots, and there being mash on his clothes and boots. This much is stated as showing that there was no error on the part of the learned trial judge in refusing to charge on circumstantial evidence.
We find nothing of consequence in appellant's complaint of the evidence of the officers that they entered the barn where the mash was found and the chicken house where the whiskey was found without breaking the building, appellant being with them at the time.
The motion for rehearing is overruled.
Overruled.